Order, Supreme Court, New York County (Lorraine Miller, J.), entered on or about November 22, 1995, which granted plaintiffs motion to strike defendant’s answer, and judgment, same court and Justice, entered April 19, 1996, in favor of plaintiff on the issue of liability, unanimously affirmed, without costs.
We agree with the IAS Court that defendant’s failure to comply with any of plaintiff’s discovery demands as directed in two prior court orders warrants the striking of its answer (see, Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C3126:8, at 758-759). The willfulness of this noncompliance is inferable from the length of the delay and defendant’s failure to offer an adequate excuse (see, Seamon v Apel, 191 AD2d 406). How compliance was impeded, as defendant claims, by the criminal investigation into its operations is not explained. We have considered defendant’s remaining contentions and find them to be without merit. Concur— Wallach, J. P., Nardelli, Tom, Mazzarelli and Andrias, JJ.